Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Social Security Administration, ) Date: December 4, 2007
Office of the Inspector General, )
)

-V.- ) Docket No. C-07-612
) Decision No. CR1708

Betty Lee, )
)
Respondent. )
)

DECISION DISMISSING HEARING REQUEST

Because she has not raised an issue that may properly be addressed in a hearing before
me, I dismiss Respondent Betty Lee’s hearing request.

Discussion

The Inspector General for Social Security (IG) charges that, in her 2004 applications for
Social Security disability insurance benefits (DIB) and Supplemental Security Income
enefits (SSI), Respondent, Betty Lee, repeatedly made false and misleading statements
and/or misrepresentations of material facts that she knew or should have known were
false or misleading, in violation of section 1129 of the Social Security Act (Act).
According to the IG, Respondent Lee repeatedly claimed that she last worked on October
, 2003. She made this claim in her applications, on multiple work history reports, and,
under oath, at two administrative hearings before an administrative law judge. In fact, the
G alleges, Respondent Lee was and continues to be employed at the Holiday Inn Select
in Richmond, Virginia.

The IG SSA proposes imposing a $40,000 civil money penalty (CMP) pursuant to section
129 of the Act, which subjects to penalty any person (including an organization, agency,
or other entity)

2

who makes, or causes to be made, a statement or
representation of a material fact for use in determining any
initial or continuing right to or the amount of... monthly
insurance benefits under title II... . or benefits or payments
under title XVI, that the person knows or should know omits a
material fact or makes such a statement with knowing
disregard for the truth... .

See also 20 C.F.R. § 498.102(a) (authorizing the IG to impose a penalty against any
person who has made a statement or representation of a material fact for use in
determining any initial or continuing right to or amount of Title II or Title XVI benefits,
and who knew, or should have known, that the statement or representation was false or
misleading, or who omitted a material fact, or who made such a statement with “knowing
disregard for the truth.”).

By letter dated June 25, 2007, the IG advised Respondent Lee of its determination and the
proposed penalty. SSA Exhibit (Ex.) 21. Ina letter dated July 16, 2007, Respondent Lee
wrote that she wanted to “appeal the decision you made on my disability case.”

I convened a prehearing conference on August 27, 2007, at which I explained to
Respondent Lee that the issue before me was whether the IG had a basis for imposing the
CMP, and, if so, whether a $40,000 CMP is appropriate. I emphasized during the
conference and in my subsequent written order that:

this matter is not an appeal or re-adjudication of your denial
of disability benefits. Rather, this is a penalty imposed
against you for making false and misleading statements to
SSA which you knew or should have known were false or
misleading.

Order Scheduling Submission of Briefs and Documents (August 27, 2007).

In compliance with my order, the IG submitted its brief and exhibits. Respondent Lee has
filed two brief submissions, dated October 25, 2007, and November 15, 2007. In each,
she continues to discuss her medical condition, and claims that she suffers from Type 2
diabetes which precludes her from living a normal life. She asks that her case be
reviewed by a medical person. Reviewing these submissions, along with her hearing
request, it seems that, notwithstanding the explicit instructions given during the
prehearing conference and in my August 27, 2007 order, Respondent Lee continues to ask
that I review the denial of her claims for disability benefits. She says nothing about the
IG’s charges.

3

Respondent Lee is entitled to review in this forum of the IG’s determinations that she
knowingly made false or misleading statements in her applications for disability benefits.
She is entitled to review in this forum of the reasonableness of the proposed CMP. 20
C.F.R. § 498.202(a). However, I have no authority to review the sole issue that she raises
in her hearing request, and supports in her subsequent submissions — whether her
physical impairments entitle her to disability benefits. She may be entitled to such
review, but not in this forum.

The regulations require that I dismiss a hearing request that fails to raise any issue that
may properly be addressed in a hearing under 20 C.F.R. Part 498. 20 C.F.R.
§ 498.202(f)(3).

Conclusion
Because Respondent Lee has raised no issue that I am authorized to review, her request

for hearing is dismissed.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

